DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 5/27/2022 has been entered.
Claims 1, 4-15, and 48-55 are pending.
No claims have been amended.
Claims 2-3 and 16-47 have been canceled.
New claim 55 has been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 48 claims “wherein the coating is substantially homogeneous”, however there is no reference to a homogeneous coating or homogeneity of any kind in the disclosure.  Applicant is requested to identify the support in the disclosure for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-15, and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 20130284373 A1).
Regarding claims 1, 4-11, 13, 49-50, 52 and 55 Sun teaches a plasma etch system comprising a component such as a plate [0034] or any conductive article [0038] that may be made from a conductive material such as aluminum [0035] and coated with a plasma sprayed (single layer) ceramic coating such as aluminum oxynitride AlON [0036].  
Sun does not explicitly teach an example of an aluminum substrate having an aluminum oxynitride coating with a composition of between about 25 at% to about 60 at%; oxygen in an amount of between about 20 at% to about 40 at%; and nitrogen in an amount of between about 20 at% to about 40 at%; or expressly state that the coating decreases the reactivity of the surface of the component of the plasma-wetted system.
However, Sun expressly teaches the use of aluminum as a component (consisting essentially of aluminum) [0035] and expressly teaches the coating may be aluminum oxynitride in the formula (AlON) which is 33 atomic percent of each of Al, O, and N completely within the claimed range.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified, predictable materials an aluminum (consisting essentially of aluminum) component coated (contacting the surface of the component) with AlON at 33 atomic percent of each of Al, O, and N with a reasonable expectation of success since both materials are explicitly taught as appropriate materials for such an application by Sun.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.   Regarding the limitation that the coating decreases the reactivity of the surface of the component of the plasma-wetted system, Sun teaches the coating is deposited to protect and prolong the useful life of the gas component and may additionally block the formation of AIF and/or other reactants for plasma etch processes such as those that use fluorine gas and therefore decreases the reactivity of the surface of the component of the plasma-wetted system. 
Regarding the limitations  of “wherein the surface of the component of the plasma wetted system as subjected to a plasma stream comprising one or more of atomic oxygen, molecular oxygen, atomic hydrogen, molecular hydrogen, atomic nitrogen, molecular nitrogen, molecular argon, atomic argon, atomic fluorine, molecular fluorine” in claim 4, “wherein the plasma stream comprises one or more of a fluorine-bearing plasma, an oxygen-bearing plasma, a hydrogen-bearing plasma and a nitrogen-bearing plasma” of  in claim 5, “wherein the fluorine-bearing plasma comprises: CF4, CHF3, CF3H, C2F6, C4F8, SF6, NF3, F2 and C4F8O” in claim 6, “wherein the oxygen-bearing plasma comprises: O2, O3, N2O, CO, CO2, C4F8O, H2O and H2O2” in claim 7, “wherein the hydrogen-bearing plasma comprises: H2, CH4, NH3, N2H2, C2H2, H2O, H2O2, N2/H2, He/H2 and Ar/H2” in claim 8, and “wherein the nitrogen-bearing plasma comprises N2, N2O, NH3, NF3, N2/H2 and NO” in claim 9, and “wherein the plasma-wetted system is a downstream, remote plasma system, an inductively coupled plasma system, a capacitive coupled plasma system, a reactive ion etch plasma system, and atmospheric plasma system, and an ion-etch plasma system” in claims 13 and 52 provide no structural difference in the component and the coating and therefore are considered intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the coating is the same composition as the instant claimed composition and absent any evidence to the contrary is therefore deemed capable of decreasing the reactivity of a surface of a component of a plasma wetted system wherein the plasma stream comprises the aforementioned components as claimed. Additionally, Sun teaches the articles may be used in of a plasma etcher, a plasma cleaner, a plasma propulsion system, and so forth.  Please note, that regarding claims 10 and 11, although Sun does teach the AlON coating may be deposited on substrates by plasma spray [0035], claims 10 and 11 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 12 and 51, Sun teaches all of the limitations of claims 1 and 50 and further teaches the coating operates in temperatures such as 150 degrees C which is between about -150 and about 600 degrees C without cracking. [0037].
Regarding claims 14 - 15, and 53-54, Sun teaches all the limitations of claims 1 and 50 and further teaches the coating with a hardness of 4-8 GPa [0050].  Although Sun does not explicitly teach the hardness or Young’s modulus of an AlON coating in particular, as to hardness and Young’s Modulus as claimed in claims 14 and 15, it is found to be an inherent characteristic of the coating comprising all the claimed elements.  Since the prior art does disclose AlON coating comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same hardness and Young’s Modulus as claimed.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (hardness and Young’s Modulus), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al et al. (U.S. 2007/0138601A1) in view of Nan Ma (CN 102676989A). 
Regarding claims 1 and 4-15, Shih teaches an aluminum or aluminum alloy surfaces in a plasma processing chamber (component of a plasma-wetted system) [0011] and teaches a dense oxide coating to protect the surface of the aluminum or aluminum alloy that may also be anodized from corrosion to prevent iron contamination in the processing chamber [0011].
Shih does not teach the coating as aluminum oxynitride with the composition as claimed.
However, Nan Ma teaches the application of a dense,  hard wear-resistant PVD coating of aluminum oxynitride as a superior alternative to an oxide coating on a plasma cleaned aluminum substrate in corrosive environments [0024]-[0025] in that it improves the corrosion resistance over that of aluminum oxide [0004].  Nan Ma teaches the coating as comprising an average composition comprising 52.3-62.3 at% Al, 17.6-27.6 at% O, and 15-25 at% N [0024]-[0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum oxynitride coating of Nan Ma in place of the aluminum oxide coating or the aluminum oxide coating and the pure aluminum coating (since the pure aluminum coating is merely used to provide the aluminum oxide coating) of Shih, in order to improve the corrosion resistance of the aluminum or aluminum alloy over the corrosion resistance of the pure aluminum and aluminum oxide coating of Shih.
Although Shih in view of Nan Ma does not expressly teach the exact atomic percentage of the composition of the AlON as about 25 at% to about 60 at% Al, about 20 at% to about 40 at% O, and about 20 at% to about 40 at% N, the composition of Nan Ma significantly overlaps the claimed composition in atomic percentages and is therefore considered prima facie obvious. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Regarding the limitations  of “wherein the surface of the component of the plasma wetted system as subjected to a plasma stream comprising one or more of atomic oxygen, molecular oxygen, atomic hydrogen, molecular hydrogen, atomic nitrogen, molecular nitrogen, molecular argon, atomic argon, atomic fluorine, molecular fluorine” in claim 4, “wherein the plasma stream comprises one or more of a fluorine-bearing plasma, an oxygen-bearing plasma, a hydrogen-bearing plasma and a nitrogen-bearing plasma” of  in claim 5, “wherein the fluorine-bearing plasma comprises: CF4, CHF3, CF3H, C2F6, C4F8, SF6, NF3, F2 and C4F8O” in claim 6, “wherein the oxygen-bearing plasma comprises: O2, O3, N2O, CO, CO2, C4F8O, H2O and H2O2” in claim 7, “wherein the hydrogen-bearing plasma comprises: H2, CH4, NH3, N2H2, C2H2, H2O, H2O2, N2/H2, He/H2 and Ar/H2” in claim 8, and “wherein the nitrogen-bearing plasma comprises N2, N2O, NH3, NF3, N2/H2 and NO” in claim 9, and “wherein the plasma-wetted system is a downstream, remote plasma system, an inductively coupled plasma system, a capacitive coupled plasma system, a reactive ion etch plasma system, and atmospheric plasma system, and an ion-etch plasma system” in claim 13 provide no structural difference in the coating and therefore are considered intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the coating is the same composition as the instant claimed composition and absent any evidence to the contrary is therefore deemed capable of decreasing the reactivity of a surface of a component of a plasma wetted system wherein the plasma stream comprises the aforementioned components as claimed. Please note, that regarding claims 10 and 11, although Nan Ma does teach the AlON coating may be deposited on substrates by physical vapor deposition (PVD), claim 10 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  Regarding claims 12, 14, and 15, as to the stability at temperatures between about -150˚C and +600˚C as claimed in claim 12, hardness of between 3GPa and 10GPa as claimed in claim 14 and Young’s modulus of between about 100GPa and 20GPa as in claim 15, they are found to be inherent characteristic of the coating comprising all the claimed elements.  Since the prior art does disclose AlON coating comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same stability, hardness and Young’s modulus. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the temperature stability, hardness and Young’s modulus), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Response to Arguments
Applicant’s amendments and arguments, filed 5/27/2022 have been fully considered. Upon further consideration and search and review of the prior art, the examiner has been determined that thermal spray does not necessarily provide a homogeneous coating therefore, the 103 rejection of claim 48 is withdrawn.  However the 112 (a) rejection is maintained because the office maintains that there is no support for the limitation of a homogeneous coating apparent in the disclosure.  The arguments regarding the rejections under 35 U.S.C 103  with regard to the are not convincing.  Applicant argues that Xiao teaches that AlON may be Al(64 +x)/3O32-xNx (2< 5x <5), and is not stoichiometrically represented AlON.  In response to Applicant’s argument, although the composition of Xiao may be a particular composition that composition does not necessarily apply to Sun.  In fact Sun teaches AlON with other materials all in which the composition is stoichiometrically represented [0036] and there is no reason to believe the same is not true for the AlON at 33% each of Al, O, and N.  Therefore, Applicant’s arguments are not convincing.
Regarding Shih in view of Nan Ma as set forth above, Applicant argues that Shih does not disclose or suggest an aluminum oxynitride coating applied directly to the surface of a component fabricated from aluminum, anodized aluminum, or a combination thereof, as recited in present claim 1 and based on the process described in this reference, one of ordinary skill in the art could not combine the teaching of Nan Ma with the teaching of Shih.  Applicant further argues that the aluminum oxynitride layer directly on the aluminum layer 12 is layer 131, which has 65-75% Al, 10-20% 0 and 10-20% N and none of the percentages of the individual layers overlaps the claimed ranges. Applicant argues that Nan Ma teaches that the first layer 131 next to the aluminum 12 should have a thermal expansion coefficient that gradually changes from the first layer 131 to the third layer 135, while the third layer, which is not applied directly to the component, has the higher oxygen and nitrogen amounts to produce good anticorrosion effects and Nan Ma teaches away from applying a coating with higher oxygen and nitrogen content directly on the component due to concerns about thermal expansion, and so it would not be obvious to combine these references.  
Applicant argues that Nan Ma teaches a thermal expansion coefficient gradually changing from the first layer 131 (the layer next to aluminum layer 12) to the third layer 135, with third layer 135, which is not applied directly to the component, has the higher oxygen and nitrogen amounts to produce good anticorrosion effects.  
In response to Applicant’s argument, the coating of Nan MA may be considered a single  albeit 3 layer coating and because Nan Ma teaches aluminum oxynitride as a superior alternative to an oxide coating on a plasma cleaned aluminum substrate in corrosive environments in that it improves the corrosion resistance over that of aluminum oxide and because the pure aluminum is applied in order to create the oxide coating of Shih, one of ordinary skill in the art would be motivated to replace the pure aluminum and the oxide coating of Shih with the entire aluminum oxynitride (3 layer) single coating of Nan Ma placing the aluminum oxynitride coating in direct contact with the component (and as Applicant admits also provides an advantageous thermal; expansion coefficient transition).  Regarding the allegation of teaching away, Ma cannot teach away from Shih to arrive at the claimed arrangement simply because Ma teaches a layer of the coating comprises an oxygen or nitrogen content that is higher in layer 135 than in layer 131 of the coating.  Nan Ma clearly teaches a coating that comprises aluminum oxynitride having the claimed composition as do both layer 133 and 135 and the combined layers which constitute the coating are obvious to combine with Shih as set forth above resulting in a coating that would be clearly applied directly to the surface of the component.  Therefore, Applicant’s arguments are not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wendt et al (US 2014/0208662 A1) teaches a coating comprising aluminum oxynitride with a composition with an aluminum content within the range of from 25 to 40 atomic %, nitrogen content within the range of from 40 to 70 atomic %, and the ratio of N/O<1 therefore, the oxygen content is 11 to 90 atomic percent within the range of from 1 to 20 atomic % overlapping the claimed range abstract and [0024].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784